DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #11a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities: The phrase “the consumer product” in lines 1-2 should be changed to the phrase “a consumer product”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (US 2015/0367663) in view of Yamori et al (US 5,851,951).

Regarding claims 1-2 and 5-8, Yamane discloses a heat-sensitive recording material (Abstract) comprising a support (paragraph [0030], a heat-sensitive recording layer disposed on the support (paragraph [0030]) and a protective layer disposed on the heat-sensitive recording layer (paragraph [0030]), wherein the heat-sensitive recording layer comprises a leuco dye and developers (paragraph [0030]), wherein the developers comprises a specific sulfonamide compound represented by formula I below where R1 and R2 are the same and each comprise hydrogen (paragraph [0027]) and wherein the protective layer comprises an auxiliary agent of polyethylene wax (paragraph [0085]).
The heat-sensitive recording material reads on the claimed thermosensitive recording body. The support reads on the claimed support layer. The heat-sensitive recording layer disposed on the support reads on the claimed thermosensitive colouring layer over the support layer. The protective layer disposed on the heat-sensitive recording layer reads on the claimed protective layer over the thermosensitive colouring 1 and R2 are the same and each comprise hydrogen reads on the claimed thermosensitive colouring layer comprising a developer having the general formula I where R1 to R3 each represents a hydrogen atom. The same compounds also reads on the claimed developer having the claimed formula II as claimed in claim 8. The protective layer comprising an auxiliary agent of polyethylene wax reads on the claimed protective layer comprising wax.


    PNG
    media_image1.png
    146
    299
    media_image1.png
    Greyscale


Yamane does not appear to explicitly disclose the heat-sensitive recording material comprising the wax in the protective layer being particles of wax having an average particle size of at least 0.05 µm and at most 2.0 µm as claimed in claim 1 or at least 0.1 µm and at most 0.5 µm as claimed in claim 5, the particles of wax being particles of polyethylene wax as claimed in claim 2, the particles of wax being at least 2.0 wt% and at most 20 wt% with respect to 100 wt% of all components of the protective layer taken as a whole as claimed in claim 6, the particles of wax being at least 5.0 wt% and at most 10 wt% with respect to 100 wt% of all components of the protective layer taken as a whole as claimed in claim 7.

However, Yamori discloses a heat sensitive recording material (Abstract) comprising a protective layer (col. 7, lines 56-59), wherein the protective layer comprises a lubricant (col. 7, lines 56-59), wherein the lubricant is a polyethylene wax (col. 9, lines 5-17), wherein the polyethylene wax is a low-molecular weight polyolefin wax having a particle size of 0.1 to 3 µm (col. 9, lines 5-17) and wherein the lubricant is provided in an amount of 1 to 15 wt% based on the total amount of solids in the protective layer (col. 9, lines 5-17).
The particle size of polyethylene wax and the amount of polyethylene wax in the protective layer overlaps the claimed ranges for the particle size of the particles of wax as claimed in claims 1 and 5 and the amount of particles of wax in the protective layer as claimed in claims 6 and 7. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved recordability and transparency and improved lubricity while maintaining transparency (col. 9, lines 5-17 of Yamori). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Yamane and Yamori are analogous art because they are from the same field of heat-sensitive recording mediums. Yamane discloses a heat-sensitive recording 

It would have been obvious to one of ordinary skill in the art having the teachings of Yamane and Yamori before him or her, to modify the heat-sensitive recording material of Yamane to include the polyethylene wax particles of Yamori for the polyethylene wax in of Yamane because having the required low molecular polyolefin wax such as polyethylene wax as a lubricant in the protective layer provides improved recordability and transparency and improved lubricity while maintaining transparency (col. 9, lines 5-17 of Yamori).

Regarding claims 3 and 4, given that the combination of Yamane and Yamori discloses particles of polyethylene wax which is the same as Applicant’s preferred material for the particles of wax, it is clear that the particles of polyethylene wax of Yamane and Yamori would intrinsically have a melting point of wax of at least 80 °C and at most 200 °C as claimed in claim 3 and a melting point of wax of at least 90 °C and at most 130 °C as claimed in claim 4.

Regarding claims 9 and 10, Yamane discloses the heat-sensitive recording material comprising the developers comprising a specific urea-urethane compound represented by formula 2 below (paragraph [0023]; claim 1).
The specific urea-urethane compound reads on the claimed co-developer of urea urethane as claimed in claims 9 and 10.


    PNG
    media_image2.png
    109
    598
    media_image2.png
    Greyscale


Regarding claims 11-13, Yamane discloses the heat-sensitive recording material comprising the amount of specific urea-urethane compound in the heat-sensitive recording layer being 0.05 to 2.0 parts per part by mass of specific sulfonamide compound (paragraph [0053]). 
This amount reads on the claimed weight ratio of urea urethane in the thermosensitive colouring layer with respect to amount of developer having the general formula I as claimed in claims 11 and 12 and overlaps the claimed weight ratio of urea urethane in the thermosensitive colouring layer with respect to amount of developer having the general formula I as claimed in claim 13.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have sufficient plasticizer resistance in the recorded part be obtained and background fogging at high temperature environments being improved (paragraph [0053] of Yamane). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, Yamane discloses the heat-sensitive recording material comprising a back layer on the support at a side opposite to the heat-sensitive recording layer (paragraph [0030]).

Regarding claim 15, Yamane discloses the heat-sensitive recording material comprising an undercoat layer between the support and the heat-sensitive recording layer (paragraph [0030]).

Regarding claim 16, Yamane discloses the heat-sensitive recording material comprising the undercoat layer comprising hollow plastic particles (paragraph [0072]).

Regarding claim 17, Yamane does not appear to disclose the heat-sensitive recording material comprising the protective layer being an upper most protective layer and one or more lower protective layers where the one or more protective layers are present between the heat-sensitive recording layer and the upper most protective layer.
However, it would have been obvious to one of ordinary skill in the art to duplicate the protective layer of Yamane in order to provide an uppermost protective layer and a lower protective layer that is disposed between the heat-sensitive recording layer and the uppermost protective layer.
It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced". Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It would be obvious to duplicate the .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamane et al (US 2015/0367663) in view of Yamori et al (US 5,851,951) in further view of Morie et al (US 2016/0236496).

Yamane and Yamori are relied upon as described above.

Regarding claim 18, Yamane and Yamori do not appear to explicitly disclose the heat-sensitive recording material comprising the thermosensitive recording medium being a label provided with a releasable liner.

However, Morie disclose a thermosensitive recording material comprising an adhesive layer on a surface opposite to the surface on which a thermosensitive recording layer has been provided (paragraph [0144]) and a release sheet applied to the adhesive layer (paragraph [0144]) and wherein the thermosensitive recording material is processed into a thermosensitive recording label (paragraph [0081]).


Yamane, Yamori and Morie are analogous art because they are from the same field of heat-sensitive recording mediums. Yamane discloses a heat-sensitive recording material(see Abstract of Yamane). Yamori is drawn to a heat sensitive recording material (see Abstract of Yamori). Morie is drawn to a thermosensitive recording material (see paragraph [0081] of Morie).

It would have been obvious to one of ordinary skill in the art having the teachings of Yamane, Yamori and Morie before him or her, to modify the heat-sensitive recording material of Yamane and Yamori to include the teaching of processing a thermosensitive recording medium into a thermosensitive recording label of Morie for the heat-sensitive recording material because processing a thermosensitive recording medium into a thermosensitive recording label such that it has an adhesive layer and a release liner provides the desired function of attaching the thermosensitive recording medium to a desired product or article for labeling.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Garwood (US 2003/0165602) in view of Yamane et al (US 2015/0367663) in further view of Yamori et al (US 5,851,951).

Regarding claim 19-21, Garwood discloses a finished package (paragraph [1554]) comprising a perishable food product on a tray (paragraph [1554]) over wrapped with a web of material such as plasticized PVC (paragraphs [0432] and [1554]) and wherein the tray has a label of a heat sensitive paper applied thereon (paragraph [1586]).
The finished package comprising a perishable food product reads on the claimed consumer product package. The web of material of plasticized PVC reads plastic film including a plasticizer as claimed in claim 20 and the plastic film being a poly(vinyl chloride) film as claimed in claim 21.

Garwood do not appear to explicitly disclose the finished package comprising the heat sensitive paper being the thermosensitive recording medium as claimed in claim 1.

However, Yamane discloses a heat-sensitive recording material(Abstract) comprising a support (paragraph [0030], a heat-sensitive recording layer disposed on the support (paragraph [0030]) and a protective layer disposed on the heat-sensitive recording layer (paragraph [0030]), wherein the heat-sensitive recording layer comprises a leuco dye and developers (paragraph [0030]), wherein the developers comprises a specific sulfonamide compound represented by formula I below where R1 2 are the same and each comprise hydrogen (paragraph [0027]) and wherein the protective layer comprises an auxiliary agent of polyethylene wax (paragraph [0085]).
The heat-sensitive recording material reads on the claimed thermosensitive recording body. The support reads on the claimed support layer. The heat-sensitive recording layer disposed on the support reads on the claimed thermosensitive colouring layer over the support layer. The protective layer disposed on the heat-sensitive recording layer reads on the claimed protective layer over the thermosensitive colouring layer. The heat-sensitive recording layer comprising developers where the developers comprise a specific sulfonamide compound represented by formula I below where R1 and R2 are the same and each comprise hydrogen reads on the claimed thermosensitive colouring layer comprising a developer having the general formula I where R1 to R3 each represents a hydrogen atom. The protective layer comprising an auxiliary agent of polyethylene wax reads on the claimed protective layer comprising wax.


    PNG
    media_image1.png
    146
    299
    media_image1.png
    Greyscale


Yamori discloses a heat sensitive recording material (Abstract) comprising a protective layer (col. 7, lines 56-59), wherein the protective layer comprises a lubricant (col. 7, lines 56-59), wherein the lubricant is a polyethylene wax (col. 9, lines 5-17), 
The particle size of polyethylene wax and the amount of polyethylene wax in the protective layer overlaps the claimed ranges for the particle size of the particles of wax. 
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have improved recordability and transparency and improved lubricity while maintaining transparency (col. 9, lines 5-17 of Yamori). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Garwood, Yamane and Yamori are analogous art because they are from the same field of heat-sensitive recording mediums. Garwood discloses a finished package where the tray has a label of a heat sensitive paper applied thereon (see paragraph [1586] of Garwood). Yamane discloses a heat-sensitive recording material(see Abstract of Yamane). Yamori is drawn to a heat sensitive recording material (see Abstract of Yamori).



It would have been obvious to one of ordinary skill in the art having the teachings of Garwood, Yamane and Yamori before him or her, to modify the heat-sensitive recording material of Garwood and Yamane to include the polyethylene wax particles of Yamori for the polyethylene wax in of Yamane because having the required low molecular polyolefin wax such as polyethylene wax as a lubricant in the protective layer provides improved recordability and transparency and improved lubricity while maintaining transparency (col. 9, lines 5-17 of Yamori).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Garwood (US 2003/0165602) in view of Yamane et al (US 2015/0367663) in further view of Yamori et al (US 5,851,951) in further view of Morie et al (US 2016/0236496).


The finished package comprising a perishable food product reads on the claimed consumer product package.

Garwood do not appear to explicitly disclose the finished package comprising the label being the label as claimed in claim 18.

However, Yamane discloses a heat-sensitive recording material(Abstract) comprising a support (paragraph [0030], a heat-sensitive recording layer disposed on the support (paragraph [0030]) and a protective layer disposed on the heat-sensitive recording layer (paragraph [0030]), wherein the heat-sensitive recording layer comprises a leuco dye and developers (paragraph [0030]), wherein the developers comprises a specific sulfonamide compound represented by formula I below where R1 and R2 are the same and each comprise hydrogen (paragraph [0027]) and wherein the protective layer comprises an auxiliary agent of polyethylene wax (paragraph [0085]).
The heat-sensitive recording material reads on the claimed thermosensitive recording body. The support reads on the claimed support layer. The heat-sensitive recording layer disposed on the support reads on the claimed thermosensitive colouring layer over the support layer. The protective layer disposed on the heat-sensitive recording layer reads on the claimed protective layer over the thermosensitive colouring 1 and R2 are the same and each comprise hydrogen reads on the claimed thermosensitive colouring layer comprising a developer having the general formula I where R1 to R3 each represents a hydrogen atom. The protective layer comprising an auxiliary agent of polyethylene wax reads on the claimed protective layer comprising wax.


    PNG
    media_image1.png
    146
    299
    media_image1.png
    Greyscale


Yamori discloses a heat sensitive recording material (Abstract) comprising a protective layer (col. 7, lines 56-59), wherein the protective layer comprises a lubricant (col. 7, lines 56-59), wherein the lubricant is a polyethylene wax (col. 9, lines 5-17), wherein the polyethylene wax is a low-molecular weight polyolefin wax having a particle size of 0.1 to 3 µm (col. 9, lines 5-17) and wherein the lubricant is provided in an amount of 1 to 15 wt% based on the total amount of solids in the protective layer (col. 9, lines 5-17).
The particle size of polyethylene wax and the amount of polyethylene wax in the protective layer overlaps the claimed ranges for the particle size of the particles of wax. 
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Morie disclose a thermosensitive recording material comprising an adhesive layer on a surface opposite to the surface on which a thermosensitive recording layer has been provided (paragraph [0144]) and a release sheet applied to the adhesive layer (paragraph [0144]) and wherein the thermosensitive recording material is processed into a thermosensitive recording label (paragraph [0081]).
	The thermosensitive recording material comprising an adhesive layer on a surface opposite to the surface on which a thermosensitive recording layer has been provided and a release sheet applied to the adhesive layer as well as being processed into a thermosensitive recording label reads on the claimed heat-sensitive recording material comprising the thermosensitive recording medium being a label provided with a releasable liner.

Garwood, Yamane and Yamori and Morie are analogous art because they are from the same field of heat-sensitive recording mediums. Garwood discloses a finished 

It would have been obvious to one of ordinary skill in the art having the teachings of Garwood and Yamane before him or her, to modify the heat sensitive paper of Garwood to include the heat-sensitive recording material of Yamane for the heat sensitive paper of Garwood because having the required heat-sensitive recording material provides high recording density, excellent alcohol or oil resistance in the recorded part, excellent plasticizer resistance in the recorded part and excellent resistance to thermal background fogging in high temperature environments (paragraph [0028] of Yamane).

It would have been obvious to one of ordinary skill in the art having the teachings of Garwood, Yamane and Yamori before him or her, to modify the heat-sensitive recording material of Garwood and Yamane to include the polyethylene wax particles of Yamori for the polyethylene wax in of Yamane because having the required low molecular polyolefin wax such as polyethylene wax as a lubricant in the protective layer provides improved recordability and transparency and improved lubricity while maintaining transparency (col. 9, lines 5-17 of Yamori).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SATHAVARAM I REDDY/Examiner, Art Unit 1785